MEMORANDUM **
A district court may dispose of a case under Rule 12 by reference to documents “whose contents are alleged in a complaint and whose authenticity no party questions” without treating the motion as one for summary judgment. Parrino v. FHP, Inc., 146 F.3d 699, 705-06 (9th Cir.1998) (internal quotation marks omitted). When considering a motion for judgment on the pleadings, a district court “may consider facts that ‘are contained in materials of which the court may take judicial notice.’ ” Heliotrope Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981 n. 18 (9th Cir.1999) (quoting Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.1994)). Consequently, the district court could reach the question of whether The Freshman and The Waterboy were substantially similar without converting Disney’s motion into a motion for summary judgment.
After a painstaking (and occasionally painful) de novo review, we agree with the district court that Disney is entitled to judgment on the pleadings. Any similarities between the two films are insubstantial and insufficient as a matter of law to support a claim for copyright infringement. See Norse v. Henry Holt & Co., 991 F.2d 563, 566 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.